 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11       RODERICK WILLIAM LEAR,                        Case No. 1:17-cv-00071-DAD-JDP
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       THAT DEFENDANT’S MOTION FOR
13            v.                                       SUMMARY JUDGMENT BE GRANTED;
                                                       PLAINTIFF’S MOTION FOR SUMMARY
14       CORCORAN STATE PRISON, et al.,                JUDGMENT BE DENIED; PLAINTIFF’S
                                                       MOTION FOR SANCTIONS BE DENIED;
15                       Defendants.                   AND PLAINTIFF’S MOTIONS FOR
                                                       TEMPORARY RESTRAINING ORDER BE
16                                                     DENIED

17                                                     ECF Nos. 55, 62, 59, 70

18                                                     FOURTEEN-DAY DEADLINE

19

20
             Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
21
     under 42 U.S.C. § 1983. This action proceeds on plaintiff’s claims against defendant Mansour for
22
     medical deliberate indifference and against California State Prison, Corcoran (“CSPC”) for
23
     damages under the Americans with Disabilities Act (“ADA”). This case is before the court on the
24
     parties’ cross-motions for summary judgment, ECF Nos. 55, 62, and on plaintiff’s motions for
25
     (1) a temporary restraining order, ECF Nos. 59, 70, and (2) sanctions, ECF No. 64.1 For the
26
27   1
      This case has a long procedural history that I will not recite here. Relevant to the parties’ cross-
     motions on summary judgment, I have considered all arguments, evidence, exhibits and
28   documents submitted. See ECF Nos. 55, 58, 62, 63, 65, 66, 67, 76, 78, 79, 84.

                                                        1
 1   reasons set forth below, I recommend that the court grant defendants’ motion and deny plaintiff’s

 2   motions.

 3   I.     LEGAL STANDARD FOR SUMMARY JUDGMENT

 4          Summary judgment is appropriate where there is “no genuine dispute as to any material

 5   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of

 6   fact is genuine only if there is sufficient evidence for a reasonable fact finder to find for the non-

 7   moving party, while a fact is material if it “might affect the outcome of the suit under the

 8   governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 9          Each party’s position must be supported by (1) citing to particular portions of materials in

10   the record, including but not limited to depositions, documents, declarations, or discovery; or

11   (2) showing that the materials cited do not establish the presence or absence of a genuine dispute

12   or that the opposing party cannot produce admissible evidence to support the fact. See Fed. R.

13   Civ. P. 56(c)(1) (quotation marks omitted). The court may consider other materials in the record

14   not cited to by the parties, but it is not required to do so. See Fed. R. Civ. P. 56(c)(3); Carmen v.

15   San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); see also Simmons v.

16   Navajo County, Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).

17         “The moving party initially bears the burden of proving the absence of a genuine issue of

18   material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To meet its burden, “the

19   moving party must either produce evidence negating an essential element of the nonmoving

20   party’s claim or defense or show that the nonmoving party does not have enough evidence of an
21   essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins.

22   Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party meets this

23   initial burden, the burden then shifts to the non-moving party “to designate specific facts

24   demonstrating the existence of genuine issues for trial.” In re Oracle Corp. Sec. Litig., 627 F.3d

25   376, 387 (citing Celotex Corp., 477 U.S. at 323). The non-moving party must “show more than

26   the mere existence of a scintilla of evidence.” Id. (citing Anderson, 477 U.S. at 252). However,
27   the non-moving party is not required to establish a material issue of fact conclusively in its favor;

28   it is sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the

                                                         2
 1   parties’ differing versions of the truth at trial.” T.W. Electrical Serv., Inc. v. Pacific Elec.

 2   Contractors Assoc., 809 F.2d 626, 630 (9th Cir. 1987).

 3           The court must apply standards consistent with Rule 56 to determine whether the moving

 4   party has demonstrated there to be no genuine issue of material fact and that judgment is

 5   appropriate as a matter of law. See Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993).

 6   “[A] court ruling on a motion for summary judgment may not engage in credibility

 7   determinations or the weighing of evidence.” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir.

 8   2017) (citation omitted). The evidence must be viewed “in the light most favorable to the

 9   nonmoving party” and “all justifiable inferences” must be drawn in favor of the nonmoving party.

10   Orr v. Bank of America, NT & SA, 285 F.3d 764, 772 (9th Cir. 2002); accord Addisu v. Fred

11   Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000).

12   II.     STATEMENT OF UNDISPUTED FACTS

13           Plaintiff is an inmate at CSPC. Defendant Dr. Mansour saw plaintiff and provided him

14   with medical care from November 2015 to May 2016. See ECF No. 55-4 at 2-4, 7.

15           Plaintiff had a laminectomy surgery on April 21, 2015, to address his diagnosis of right

16   foot drop. Plaintiff reported a fall to his primary care physician on July 7, 2015, indicating that he

17   fell while trying to climb bus steps. Plaintiff had follow-up medical visits on July 16, August 19,

18   and October 27, 2015. Plaintiff had a follow-up MRI exam on July 13, 2015. During plaintiff’s

19   October 27, 2015 visit, plaintiff asked to exchange his walker for a cane, and his request was

20   granted.
21           Plaintiff has had various accommodations at CSPC, including a bottom bunk, lower tier,

22   lifting restrictions, a walker or cane, a back brace, and waist chain chronos. See, e.g., ECF No. 79

23   at 2. Plaintiff sought additional accommodation in the form of transportation other than the bus to

24   his medical appointments because he has had painful falls while attempting to climb the steps up

25   to the bus. See id. Plaintiff submitted his grievance to CSPC and appealed it through the

26   administrative process, and he was denied the transport accommodation at every level.
27           Defendant Mansour first saw plaintiff on November 20, 2015, for a first-level appeal

28   interview regarding transportation other than a bus. Defendant Mansour reviewed plaintiff’s

                                                          3
 1   medical charts and noted that plaintiff’s mobility was improving. Defendant Mansour noted that

 2   plaintiff had existing mobility accommodations. For these reasons, defendant Mansour felt

 3   additional accommodations were not needed at that time. ECF No. 55-4 at 2, 7.

 4             Plaintiff has been transported by means other than the bus to some of his medical

 5   appointments, including by medical van, wheelchair, and golf cart. ECF No. 55-5 at 21.

 6   However, because plaintiff was in the Security Housing Unit (“SHU”), officers did not always

 7   have access to a medical van for transport. See id. Plaintiff was always able to get to his medical

 8   appointments.

 9      III.      DISCUSSION

10                A. Deliberate Indifference to Serious Medical Needs

11             “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

12   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

13   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for

14   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by

15   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury

16   or the unnecessary and wanton infliction of pain,’” and (2) that “the defendant’s response to the

17   need was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d

18   1050, 1059 (9th Cir. 1992)). “This second prong—defendant’s response to the need was

19   deliberately indifferent—is satisfied by showing (a) a purposeful act or failure to respond to a

20   prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Id. (citing
21   McGuckin, 974 F.2d at 1060). Indifference may be manifest “when prison officials deny, delay

22   or intentionally interfere with medical treatment, or it may be shown by the way in which prison

23   physicians provide medical care.” Id. When a prisoner alleges a delay in receiving medical

24   treatment, the delay must have led to further harm for the prisoner to make a claim of deliberate

25   indifference to serious medical needs. See McGuckin, 974 F.2d at 1060 (citing Shapely v. Nevada

26   Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985)).
27             “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,

28   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the

                                                         4
 1   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but

 2   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a

 3   prison official should have been aware of the risk, but was not, then the official has not violated

 4   the Eighth Amendment, no matter how severe the risk.” Id. (quoting Gibson v. County of

 5   Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of medical malpractice or negligence

 6   is insufficient to establish a constitutional deprivation under the Eighth Amendment.” Id. at 1060.

 7   “[E]ven gross negligence is insufficient to establish a constitutional violation.” Id. (citing Wood

 8   v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)). Additionally, a difference of opinion

 9   between an inmate and prison medical personnel—or between medical professionals—on

10   appropriate medical diagnosis and treatment is not enough to establish a deliberate indifference

11   claim. See Toguchi, 391 F.3d at 1058; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

12          In defendants’ motion, they demonstrate that plaintiff’s claim for medical deliberate

13   indifference fails on the second prong of the Jett test because there is no evidence that defendant

14   Mansour failed to treat plaintiff’s medical condition or caused any interference with plaintiff’s

15   medical care. See Jett, 439 F.3d at 1096. Plaintiff claims that his transport to medical care was

16   inadequate because he would prefer to be transported in a vehicle that does not require passengers

17   to navigate steps to board. Defendant Mansour thought it was not necessary for plaintiff to be

18   transported in such manner. Plaintiff’s disagreement over medical care does not to show

19   deliberate indifference.2 See Toguchi, 391 F.3d at 1058. Deliberate indifference is a high legal

20   standard, requiring more than a showing of medical malpractice or gross negligence. See id. at
21   1057. The facts supported by the evidence on the parties’ motions for summary judgment do not

22   meet that high standard.

23          In response to defendants’ motion for summary judgment, plaintiff argues that defendant

24   Mansour knew that plaintiff fell and failed to provide appropriate transport. See ECF No. 58 at

25

26   2
      Even if plaintiff had shown that defendant Mansour failed to respond to his medical need,
27   plaintiff has presented no evidence of injury from the lack of the transport he sought while under
     Mansour’s care. Without injury stemming from defendant Mansour’s alleged failure to treat,
28   plaintiff has no claim for medical deliberate indifference. See Jett, 439 F.3d at 1096.

                                                        5
 1   21-22. Plaintiff fell while trying to climb bus stairs between January 2015 and August 2015.3

 2   Defendant Mansour did not begin to see plaintiff until November 20, 2015.4 Defendant Mansour

 3   assessed that plaintiff did not need wheelchair-accessible transport, and that assessment was not

 4   deliberately indifferent. Therefore, plaintiff’s arguments fail to create a genuine issue of material

 5   fact for trial. Defendant Mansour is entitled to summary judgment on the issue of deliberate

 6   indifference.5

 7              B. Americans with Disabilities Act (“ADA”)

 8          Title II of the ADA prohibits a public entity, such as a state prison, from discriminating

 9   against an individual with a disability because of that disability. See Pennsylvania Dept. of Corr.

10   v. Yeskey, 524 U.S. 206, 209-10 (1998); 42 U.S.C. § 12132 (1994). “Generally, public entities

11   must ‘make reasonable modification in policies, practices, or procedures when the modifications

12   are necessary to avoid discrimination on the basis of disability, unless the public entity can

13   demonstrate that making the modifications would fundamentally alter the nature of the service,

14   program, or activity.’” Pierce v. County of Orange, 526 F.3d 1190, 1215 (9th Cir. 2008) (quoting

15   3
       Plaintiff claims that he fell while trying to climb bus steps on February 1, 2016, attaching a sick
16   call slip as evidence. See ECF No. 62 at 27; ECF No. 66 at 13. However, the sick call slip does
     not mention the date of any recent fall, instead appearing to reference earlier falls. See ECF No.
17   66 at 13. The allegation of a February 1, 2016 fall is unsupported by the evidence and disputed
     by defendants. See ECF No. 67-1 at 8. Therefore, it will not be considered for the purposes of
18
     determining the outcome of the parties’ cross-motions for summary judgment. See Fed. R. Civ.
19   P. 56(c)(1). However, even if plaintiff had some admissible evidence to support his claim
     regarding the February 1, 2016 fall, that fact would not be enough to establish medical deliberate
20   indifference.
     4
       It appears that plaintiff’s condition may have improved by that time because plaintiff
21   transitioned from using a walker to using a cane. See ECF No. 25 at 5; ECF No. 58 at 4. There is
22   evidence that correctional officers were aware of plaintiff’s mobility issues and assisted him with
     climbing steps to board the bus. See ECF No. 25 at 5.
     5
23     Defendants argue that Mansour is entitled to qualified immunity. Because I find in favor of
     defendant Mansour on the issue of deliberate indifference, I need not reach the question of
24   qualified immunity. See Ioane v. Hodges, 903 F.3d 929, 933 (9th Cir. 2018). Plaintiff also
     moves for summary judgment on the issue of medical deliberate indifference. Plaintiff’s motion
25   on this issue is mooted by my finding in favor of defendants. However, even if defendants had
26   failed to meet their burden on summary judgment as to the issue of medical deliberate
     indifference, plaintiff would not be able to prevail. The factual circumstances that are supported
27   by the evidence in this case do not rise to the level of medical deliberate indifference. Therefore,
     plaintiff has failed to show that he is entitled to judgment as a matter of law. See Fed. R. Civ. P.
28   56(a).

                                                        6
 1   28 C.F.R. § 35.130(b)(7)).

 2           To state a claim under ADA Title II plaintiff must allege four elements: (1) plaintiff is an

 3   individual with a disability; (2) plaintiff is otherwise qualified to participate in or receive the

 4   benefit of some public entity’s services, programs, or activities; (3) plaintiff was either excluded

 5   from participation in or denied the benefits by the public entity; and (4) such exclusion, denial of

 6   benefits or discrimination was by reason of the plaintiff’s disability. See Simmons v. Navajo

 7   County, Ariz., 609 F.3d 1011, 1021 (9th Cir. 2010).

 8           A prisoner may state a claim for “the alleged deliberate refusal of prison officials to

 9   accommodate [his] disability-related needs in such fundamentals as mobility, hygiene, medical

10   care, and virtually all other prison programs.” United States v. Georgia, 546 U.S. 151, 157

11   (2006). This claim requires proof of intentional discrimination under the deliberate indifference

12   standard, which means “both knowledge that a harm to a federally protected right is substantially

13   likely, and a failure to act upon that likelihood.” Duvall v. County of Kitsap, 260 F.3d 1124, 1138

14   (9th Cir. 2001).

15           Defendants argue that plaintiff was never denied the benefit of medical care due to any

16   disability, thus he cannot prevail on his ADA claim. The parties do not dispute that plaintiff had

17   mobility issues and other medical conditions that entitled him to medically-necessary

18   accommodations, including assignment to a lower bunk and use of a walker or cane. Thus, I infer

19   that plaintiff is an individual with a disability. However, plaintiff was not excluded from medical

20   care because of his disability and never missed a medical appointment due to his mobility issues.
21   According to plaintiff’s own deposition testimony, he was accommodated with other forms of

22   transportation when they were available in the SHU. Plaintiff was not excluded from or denied

23   participation in any type of prison service, program, or activity. Plaintiff’s mobility needs were

24   accommodated. Thus, defendants are entitled to summary judgment—and plaintiff is not entitled

25   to summary judgment—on the ADA claim against defendant CSPC.

26               C. Other Motions
27           Plaintiff moves twice for a temporary restraining order. ECF Nos. 59, 70. A motion for

28   injunction is an “extraordinary remedy” that may only be granted when plaintiff has demonstrated

                                                         7
 1   a likelihood of success on the merits, among other factors. See Winter v. Nat. Res. Def. Council,

 2   Inc., 555 U.S. 7, 24 (2008). As explained above, plaintiff has not demonstrated that he is likely to

 3   succeed on the merits, and thus I decline to recommend issuing the relief requested.

 4            Plaintiff moves for sanctions because plaintiff asserts that defendants made a false claim

 5   in their motion for summary judgment. ECF No. 64. Rule 11 “provides for the imposition of

 6   sanctions when a filing is frivolous, legally unreasonable, or without factual foundation, or is

 7   brought for an improper purpose.” Estate of Blue v. Cty. of Los Angeles, 120 F.3d 982, 985 (9th

 8   Cir. 1997). To the extent that plaintiff argues that defendants’ motion for summary judgment is

 9   sanctionable, he has failed to provide any specific evidence, and, upon my review of the record, I

10   find no basis for sanctions regarding defendants’ motion. Plaintiff has also failed to comply with

11   the requirement to give notice and a reasonable opportunity to respond before filing a motion for

12   sanctions with the court. See R. 11(c), Fed. R. Civ. P. Therefore, plaintiff’s motion for sanctions

13   should be denied.

14      IV.        FINDINGS AND RECOMMENDATIONS

15            I recommend that the court:

16            1.     grant defendants’ motion for summary judgment, ECF No. 55;

17            2.     deny plaintiff’s motion for summary judgment, ECF No. 62;

18            3.     deny plaintiff’s motions for temporary restraining orders, ECF Nos. 59, 70;

19            4.     deny plaintiff’s motion for sanctions, ECF No. 64; and

20            2.     dismiss this case with prejudice.
21            These findings and recommendations are submitted to the U.S. district judge presiding

22   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 14 days of the service

23   of the findings and recommendations, the parties may file written objections to the findings and

24   recommendations with the court and serve a copy on all parties. That document must be

25   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

26   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).
27

28

                                                         8
 1
     IT IS SO ORDERED.
 2

 3
     Dated:    August 31, 2019
 4                               UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 204
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                 9
